Citation Nr: 0706567	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-13 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

REMAND

The veteran served on active duty from May 1966 to May 1968.  
This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision denying entitlement to 
service connection for both a low back disability and 
bilateral hearing loss.  Service connection for bilateral 
hearing loss was granted in a January 2004 rating decision 
and a noncompensable rating was assigned.  As this rating 
decision has not been appealed by the veteran, the only issue 
remaining in appellate status is entitlement to service 
connection for a low back disability.

The veteran claims that he injured his back while lifting 
heavy "105 Howitzer" guns while in service in Vietnam.  The 
veteran's service records confirm that he was an artilleryman 
in Vietnam; however, the veteran's service medical records 
contain no sign of complaint or treatment regarding the 
veteran's back.  In fact, his separation examination is 
negative for any abnormalities or any related history of back 
problems.

The veteran has submitted a May 2006 letter from a private 
physician indicating that the veteran has been diagnosed as 
having "lumbar degenerative disc disease and protrusions of 
lumbar spine at levels L4-L5 and L5-S1 seen on MRI done on 
April 20th, 2006."  No such MRI is located in the claims file 
and this record along with the remaining treatment records 
(both private and VA, whatever is specifically identified by 
the veteran) from this and any other treating physician since 
separation from service must be sought prior to adjudication.

In addition, the veteran has not been afforded a VA 
examination regarding his low back disability.  This must 
also be done to determine the nature and etiology of the 
veteran's low back disability after all available records 
have been associated with the claims file and prior to 
adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Send the veteran a letter asking him 
for the names and addresses of all 
physicians who treated him for low back 
problems since his separation from 
service.  Include releases for the veteran 
to fill out and return.  Especially seek 
the address and a release for the 
remaining treatment records with Dr. 
Bertha Daniels at Family Doctors - Oakwood 
- 349-6925.  Thereafter, seek the 
appropriate records.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his low back disability.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination and such a review should be 
noted in the examination report.  Have the 
examiner conduct all necessary tests and 
answer the following questions:

	a.  Does the veteran currently have a 
low back disability?

	b.  If so, is it at least as likely 
as not related to service?

3.  Review the examination report and 
return it for revision if it is in any way 
inadequate.

4.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

